GARRETT, J.,
concurring in result:
1 I concur in the decision entered today. However, in addition to the matters discussed in the opinion, I would call attention to the fact that Nettie Johnson's heirs apparently own the subject tract of land as tenants in common. With rare exceptions, apparently not applicable here, tenants in common do not possess land adversely to each other. Tatum v. Jones, 1971 OK 147, 491 P.2d 283; Boatman v. Beard, 1967 OK 33, 426 P.2d 349; Westheimer v. Neustadt, 1961 OK 121, 362 P.2d 110; International Land Co. v. Smith, 1924 OK 813, 103 Okla. 101, 229 P. 601.
Defendants, the heirs, executors, administrators, trustees, devisees, successors and assigns of J.J. Johnson and Nettie Johnson and three Indian allotees were served by publication.